Citation Nr: 9925774	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  95-00 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for back disability, 
claimed as secondary to the veteran's service-connected 
residuals of fractures of the right distal fibula.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel

INTRODUCTION

The veteran had active military service from November 1954 to 
November 1956.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a January 1994 rating 
decision, in which the RO denied the veteran's claim of 
service connection for disability of the back.  The veteran 
filed an NOD in September 1994, and an SOC was issued by the 
RO in October 1994.  The veteran filed a substantive appeal 
in November 1994.  That same month, November 1994, the 
veteran testified before a Hearing Officer at the VARO in 
Philadelphia.  A Hearing Officer's Decision was issued in 
December 1994.  Supplemental SOCs were issued by the RO in 
December 1994, October 1997, and August 1998.  

We note, in addition, that the veteran had originally been 
scheduled for a hearing before a Member of the Board in May 
1999, but canceled the hearing shortly before the appointed 
date.  In a letter telefaxed to the Board, he stated that his 
wife had been hospitalized and was in serious condition, and 
he asked that the hearing be rescheduled.  That request was 
deemed to constitute a motion for a new hearing date, under 
38 C.F.R. § 20.1304(b) (1998).  A Member of the Board found 
that good cause for missing the hearing had been shown by the 
veteran, and granted the motion.  However, before a new 
hearing date was scheduled, a telefaxed letter was received 
from the veteran, in June 1999, indicating that he he no 
longer wished to have a hearing.

The Board is also cognizant that, during the course of the 
development of the present appeal, the veteran also filed an 
increased-rating claim with regard to his service-connected 
residuals of fractures of the right distal fibula, and also 
for the residuals of a fracture of the left fifth metacarpal, 
both evaluated as zero percent disabling.  Those issues are 
not before the Board at this time.

One final item warrants discussion at this point.  In a 
letter dated February 18, 1999, the RO notified the veteran 
that his claim was being certified to the Board.  The veteran 
and his representative were therein placed on notice that any 
additional evidence they might wish to present needed to be 
sent directly to the Board within 90 days of the date of that 
letter.  See 38 C.F.R. § 20.1304(a) (1998).  Subsequently, a 
letter over the signature of Dr. Dan Jacobs, dated May 24, 
1999, and bearing a telefax imprint of the same date, was 
submitted directly to the Board.  While the document was not 
date-stamped, given its date of creation, it is presumed that 
it was received on or after May 24, 1999.  By regulation, 
after expiration of the 90-day period specified above, "the 
Board . . . will not accept . . . additional evidence except 
when the appellant demonstrates on motion that there was good 
cause for the delay. . . .  If good cause is not shown, the . 
. . additional evidence submitted will be referred to the 
agency of original jurisdiction upon completion of the 
Board's action on the pending appeal without action by the 
Board concerning the . . . additional evidence."  38 C.F.R. 
§ 20.1304(b), (c) (1998).  In this case, the veteran failed 
to submit Dr. Jacobs' May 1999 statement in a timely manner, 
and he has not filed a motion demonstrating good cause for 
the delay.  Consequently, the Board is without authority to 
accept the belated submission, and the document is referred 
to the RO pursuant to the governing regulation.


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. Service connection is currently in effect for residuals of 
fractures of the right distal fibula, with a 
noncompensable disability evaluation assigned.  The 
service medical records show uncomplicated healing of the 
fractures, and VA examination in 1957 showed no gait 
abnormality or weakness of the leg.

3. The veteran suffered injuries to his back as a result of 
falling over construction equipment at work in early 1980, 
from an automobile accident in 1987, and falling in an 
elevator sometime in early 1990.

4. A statement from Dan Jacobs, D.O., dated in November 1994, 
noted that the veteran's service-connected right leg 
disability may have caused or exacerbated the degeneration 
in the veteran's spine. 

5. The preponderance of the evidence is against the veteran's 
claim that his back disability is a result of his service-
connected residuals of fractures of the right distal 
fibula.  


CONCLUSION OF LAW

The veteran's current disability of the back is not 
secondarily related to his service-connected residuals of 
fractures of the right distal fibula.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records does not 
reflect complaints or treatment for back pain or any back 
disorder, nor does the evidence of record show any back 
disability for decades after his separation from active 
service.

The service medical records do show that the veteran 
sustained a simple fracture of the distal end of the right 
fibula in a slip-and-fall accident in March 1956.  After 
closed reduction of the fracture and application of a cast, 
X-rays showed the position and alignment of the fragments to 
be excellent.  He was placed on temporary duty restriction, 
and eventually returned to full duty.

In July 1956, the veteran again suffered a slip-and-fall 
injury, this time a simple, comminuted fracture of the distal 
right fibula.  X-rays showed the bony fragments to be in 
excellent position and alignment.  He was treated with a 
short-leg posterior splint, then a walking cast.  After 
removal of the cast, he was placed on duty restriction for 
three months.  The separation examination noted the history 
of the two fibula fractures, and noted no significant 
abnormality.

Upon VA medical examination in March 1957, the veteran 
complained that his right ankle would get swollen.  Clinical 
evaluation reported some swelling in the area of the external 
malleolus at the right ankle, with no skin discoloration and 
no pain.  The motion of the right ankle joint was full and 
painless, and equal with the opposite ankle.  There was ample 
muscle power; he could stand on the toes of either foot, and 
sensation and circulation were normal.  There was no calf 
atrophy, and knee range of motion was full.  With regard to 
gait, the examiner specifically noted that there was no limp.  
X-rays revealed the fracture residuals to be very well 
healed; bony union was solid and position and alignment were 
excellent, with no post-traumatic arthritis.  The X-ray 
report summarized the fracture residuals as "barely 
visible" and the resulting deformity as "extremely 
minimal."

The veteran was service connected for fracture residuals of 
the right distal fibula (hereinafter identified as a right 
leg disability) in a March 1957 rating decision.  The 
disability was found to be noncompensable, effective from 
November 1956.  

Thereafter, in September 1993, the veteran submitted a VA 
Form 21-4138 (Statement in Support of Claim) to the RO, in 
which he filed a claim of service connection for a back 
disorder, secondary to his service-connected right leg 
disability.  The veteran noted that he had favored his right 
leg over the years, and as a result his back had become 
arthritic.  

In November 1993, the RO received a radiographic report from 
Elkins Park Radiology Associates, dated in May 1993.  The 
report noted findings of degenerative arthritic changes of 
the lumbar spine, most prominent at L5-S1, in addition to 
diffuse disc bulges from L2-3 to L5-S1 and diffuse disc 
degeneration; as well as prominent cervical spondylosis from 
C4-5 to C6-7, in addition to central disc herniation at C6-7 
and cervical spondylosis at C5-6.  

In a January 1994 rating decision, the RO denied the 
veteran's claim of service connection for disability of the 
back, on a direct, rather than secondary basis.  

In November 1994, the veteran testified before a hearing 
officer at the VARO in Philadelphia.  Under questioning, he 
reported that he had broken his right leg twice in service, 
and had been favoring the right leg since the injury occurred 
in service.  The veteran also reported that he had been 
prescribed Reafrin and Robaxin for arthritis and pain in his 
back.  In addition, he noted that he was unemployed, and 
treated his back disability by taking hot baths, sometimes 
three times a day.  

In addition to his testimony, the veteran submitted a 
statement during his hearing from Dan Jacobs, D.O., dated in 
November 1994.  Dr. Jacobs noted that he had been treating 
the veteran, for the past several years, for chronic 
degenerative arthritis of the lumbar spine and cervical 
spondylosis.  He indicated that the veteran had sustained two 
different fractures to the same bone in his right leg in 1955 
(sic) while in the service.  As a result of the fractures, 
the veteran had been left with chronic weakness and a limp in 
the right leg.  The limp, Dr. Jacobs opined, "may have led 
to, or exacerbated, the process of degeneration of the spine, 
which has resulted in his present condition."

The Hearing Officer's Decision, issued in December 1994 
denied service connection for disability of the back, on 
either a direct or secondary basis.

Thereafter, in September 1996, the RO received medical 
records from the Social Security Administration (SSA), 
associated with the veteran's claim for disability benefits 
from that agency.  These records noted examination reports 
and radiographic findings.  In particular, a medical 
examination report from Barry Montague, D.O., dated in 
January 1994, documented the veteran's reported medical 
history with respect to his back.  Dr. Montague noted that, 
in the early 1980's, the veteran had developed back pain with 
radiculopathy down both legs.  This had reportedly occurred 
during the course of work activities at the Boeing 
Corporation, after the veteran fell over some construction 
equipment.  He was subsequently thought to have a herniated 
disc.  He was treated with physical therapy over four years, 
later returned to work in 1985, and, from that time to 1987, 
complained of intermittent symptomatology.  In 1987, the 
veteran was involved in an automobile accident and reinjured 
his back, which resulted in radicular symptomatology, and he 
was unable to work for 10 months.  Following his return to 
work, he continued to complain of recurrent symptomatology.  
The records further show that, in April 1994, the veteran 
fell in an elevator and sustained injuries to his neck and 
back.  A subsequent MRI (magnetic resonance imaging) scan 
revealed a central herniation at the C6-C7 level, along with 
spondylosis.

Dr. Montague's medical report also indicated that there was 
no evidence of appreciable gait abnormality.  In addition, 
SSA medical records also reflected a report of examination by 
an orthopedist, Seymour Leiner, M.D., dated in August 1993.  
Dr. Leiner reported clinical findings of lumbar and cervical 
degenerative disc disease and herniation.  He also noted that 
the veteran had had a long history of underlying discogenic 
disease, which appeared not symptomatic prior to his fall in 
the elevator.  

II.  Analysis

The essence of the veteran's contentions in this appeal is 
that his service-connected right leg disability caused him to 
favor that leg over the years after service, and resulted in 
his present difficulties with pain and arthritis in his back.

The Board's threshold question must be whether the veteran 
has presented a well-grounded claim.  38 U.S.C.A. § 5107 
(West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  If 
he has not, the claim must fail and there is no further duty 
to assist in its development.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit in its decision in Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).  That decision upheld the 
earlier decision of the United States Court of Appeals for 
Veterans Claims (known previously as the U.S. Court of 
Veterans Appeals), which made clear that it would be error 
for the Board to proceed to the merits of a claim which is 
not well grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110 
(West 1991).  To establish a showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b) (1998).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

Regulations also provide that service connection shall be 
granted for a disability which is proximately due to or the 
result of a service-connected disease or injury. 38 C.F.R. § 
3.310 (1998).  In addition, secondary service connection may 
be granted on the basis of aggravation of a non-service-
connected disability by a service-connected disability, 
pursuant to 38 C.F.R. § 3.310(a) and the judicial decision in 
Allen v. Brown, 7 Vet.App. 439, 448 (1995) (en banc).  In the 
Allen precedent, the Court held that "when aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to aggravation."

The Court of Appeals for Veterans Claims has specifically 
held that "[a] claim for secondary service connection, like 
all claims, must be well grounded."  Reiber v. Brown, 
7 Vet.App. 513, 516 (1995).

The Board notes, in reviewing the evidence of record, that 
Dr. Jacobs has opined, in his November 1994 letter, that the 
veteran's service-connected right leg disability may have 
caused or exacerbated his post-service degeneration of the 
spine.  In this regard, the Board acknowledges that the 
caselaw of the Court of Appeals for Veterans Claims has 
recognized that "[t]he Court's word parsing in some of its 
medical nexus cases has created an unclear picture for 
ascertaining what degree of certainty is necessary to 
establish a plausible medical nexus."  Hicks v. West, 
12 Vet.App. 86, 90 (1998).  "But the truth of the matter is 
that no template is possible that will apply to the almost 
infinite number of fact situations that can arise.  What is 
speculative in one context might be less so in another."  
Bloom v. West, 12 Vet.App. 185, 187 (1999).

Accordingly, although the medical-nexus evidence in the 
present case is, as will be discussed below, far from 
unequivocal, the Board holds that this claim is well 
grounded.  In so finding, while the question is very close, 
we note that the veteran has presented medical evidence that 
potentially relates his current back disability to his 
service-connected right leg disability.  However, the finding 
of a well-grounded claim is not dispositive of the issue.  
Once a claim is well grounded, the presumption that the 
opinion of a physician in favor of the veteran is entitled to 
full weight no longer applies, and the Board must determine 
the issue, in this instance a claim of secondary service 
connection for a back disorder, on the merits, by weighing 
and balancing all the other evidence of record.  See Evans v. 
West, 12 Vet. App. 22, 30 (1998).  

The Board notes that we may consider only independent medical 
evidence to support our findings, and must cite to competent 
evidence of record to support our conclusions.  See Rucker v. 
Brown, 10 Vet.App. 67, 74 (1997), citing Colvin v. Derwinski, 
1 Vet.App. 171 (1991), and Hatlestad v. Derwinski, 3 Vet.App. 
213 (1992).  Clearly, this matter involves a medical 
question, and the Board is not permitted to draw inferences 
as to medical causation or etiology without a solid 
foundation in the record.  See Colvin, supra.  The Court has 
also indicated that the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, supra.  Therefore, we must discuss 
the medical evidence in the record which leads us to our 
decision in this case.

A number of medical professionals have evaluated the veteran 
for his back disability.  In particular, Dr. Jacobs opined 
that the veteran's back disability may have been caused or 
exacerbated by his service-connected right leg disability.  
However, in rendering an opinion on the etiology of the 
veteran's back disability, Dr. Jacobs did not discuss the 
veteran's entire medical history, which would have included 
the severe back injuries suffered by the veteran in the 
1980's and 1990's.  Although Dr. Jacobs was aware of the 
veteran's in-service fractures of the right fibula, probably 
from the veteran's personal account of those injuries, there 
is no indication that Dr. Jacobs ever reviewed the veteran's 
previous medical records, and it appears clear that he did 
not see the veteran before the 1990's.  Even Dr. Jacobs' 
comments regarding a limp and chronic weakness in the right 
leg appear to be based merely upon the veteran's description, 
and not supported by "clinical data or other rationale to 
support his opinion," as required by the Court's caselaw.  
The Court has also held that a bare transcription in a 
medical record of the veteran's self-reported history, 
unenhanced by medical analysis, does not constitute competent 
medical evidence.  See LeShore v. Brown, 8 Vet.App. 405 
(1995). 

Other than Dr. Jacobs' opinion, there is no other medical 
evidence which purports to relate the veteran's back 
disability, either by causation or by aggravation, to his 
service-connected right leg disability.  Furthermore, we note 
that neither Dr. Leiner nor Dr. Montague, the former being an 
orthopedic specialist, reported on any relationship between 
the veteran's back and his right leg disability, and that 
both physicians appeared to relate the veteran's back 
problems to a number of back injuries he had suffered long 
after service.  Furthermore, Dr. Montague noted that there 
had been no evidence of the veteran suffering from a gait 
abnormality.  We consider that finding to be significant, 
especially in light of our longitudinal review of the record 
on appeal, showing uncomplicated healing of the fibula 
fractures in service, absence of any limp upon VA examination 
in 1957, and absolutely no record of treatment for, or 
complaints of, right leg disability since the condition was 
service connected, and rated as noncompensable, in 1957.

Therefore, when the Board considers the veteran's history of 
severe back injuries long after service, the failure of Dr. 
Jacobs to discuss these injuries in his opinion as to the 
etiology of the veteran's back pain, and the lack of any 
other medical evidence relating the veteran's back disability 
to his service-connected right leg disability, we find the 
weight of the evidence to be against the veteran's claim.  On 
balance, there is no convincing evidence in the medical 
record that the veteran's back disability is directly 
attributable to his service-connected right leg disability, 
or even that the leg disability aggravates the back 
disability.  Even if the opinion of Dr. Jacobs were more 
strongly worded than to say there "may" be a relationship 
between the service-connected right leg disablity and the 
currently claimed disability of the back, the result would 
not be different, upon consideration of the entire record, 
for the reasons stated above.  See Owens v. Brown, 7 Vet.App. 
429, 433 (1995) ("[I]t is not error for the BVA to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons and 
bases.")

Therefore, the Board, after careful review of all the medical 
findings of record, finds the weight of the evidence to be 
against the appellant's claim. The preponderance of the 
evidence clearly weighs against either direct or secondary 
service connection for the veteran's back disability, 
although we note that the veteran, in this appeal, is 
actually claiming only secondary service connection.


ORDER

Entitlement to service connection for back disability, 
claimed as secondary to service-connected residuals of 
fractures of the right distal fibula, is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

